DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the French Application No. FR-1561015, filed 11/16/2015, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/21/2021 has been entered.

Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Harris Pitlick on 06/15/2021.

Please cancel Claim 11 and incorporate the limitations into Claim 1 as follows:

1.	Method for preparing a material having an Sn:Sb intermetallic phase, wherein the material comprises at most 5 wt% of impurities, relative to a total weight of the material and wherein the material comprises at most 10 wt% of Sn and/or of Sb not belonging to the intermetallic phase, relative to a total weight of the material, said method comprising at least the following steps:
		a/ mixing precursors consisting essentially of chemical elements Sn and Sb in solid form, and
		b/ treating the mixture from step a/ with microwaves,
	wherein the chemical elements Sn and Sb are in contract with a susceptor material for carrying out the treatment of step b/ with microwaves, and a specific energy of the treatment carried out in step b/ is greater than or equal to 24,000 J per g of susceptor, and
	wherein, with m(MP) denoting a total weight of the chemical elements Sn and Sb, and m(S) denoting a weight of susceptor, these weights satisfy the relation: 0.1  m(MP) ≤ m(S) ≤ 3000 m(MP).

Allowable Subject Matter
Claims 1-3, 6-10, 13-15, and 18 allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a method for preparing a material having an Sn:Sb intermetallic phase and an electrode from the material, wherein the material comprises at most 5 wt% of impurities, relative to a total weight of the material and wherein the material comprises at most 10 wt% of Sn and/or of Sb not belonging to the intermetallic phase, relative to a total weight of the material. The method includes mixing precursors consisting essentially of chemical elements Sn and Sb in solid form. The method includes treating the mixture of precursors consisting essentially of chemical elements Sn and Sb in solid form with microwaves. The chemical elements Sn and Sb are in contact with a susceptor material for carrying out the treatment with microwaves. The specific energy of this treatment step is greater than or equal to 24,000 J per g of susceptor. The method further includes wherein, with m(MP) denoting a total weight of the chemical elements Sn and Sb, and m(S) denoting a weight of susceptor, these weights satisfy the relation: 0.1  m(MP) ≤ m(S) ≤ 3000 m(MP). The closest prior art includes the following:

Azrina (Azrina, Arshad, et al. “Effect of Powder Particle Size of Tin Based Alloy Sintered via Hybrid Microwave and Conventional Furnace.’’ Applied Mechanics and Materials, vol. 575, 2014, pp. 160-164) 
Azrina teaches a study into the effect of powder particle size of tin based alloy and intermetallics (page 160, Introduction, paragraph 2), sintered via hybrid microwave and conventional furnaces (abstract). Azrina teaches mixing chemical elements Sn and Sb in solid form (page 161, Experimental Design, paragraph 1). Azrina teaches treating the mixture from the previous step with microwaves (page 161, Experimental Design, paragraph 1). Azrina teaches the microwave heating provides the unique advantages of rapid heating, high densification rate, and improvement to the microstructure of materials (page 160, Introduction, paragraph 2). 
However, Azrina teaches the necessary inclusion of Cu (page 161, Experimental Design), thus the reference does not anticipate the claims as amended. Azrina alone does not anticipate the instant claim set, nor can a prima facie case of obviousness be made using any of the remaining references below.

Lakshmi (Devaraj, Lakshmi & Balakrishnan, Nalini. (2015). Analysis of conventional and microwave synthesized tin antimony nano particles. 2015. 99-101)
Lakshmi teaches an analytical study of both conventional and microwave synthesized tin antimony nano particles (abstract). Lakshmi does not explicitly refer to the microwave synthesized tin antimony nano particles an intermetallic phase, however the examiner notes that Lakshmi teaches that a solution to structural deformation within tin-antimony electrodes is to minimize particle size and prepare intermetallic alloys (page 99, Introduction). Lakshmi teaches mixing chemical elements Sn and Sb (page 99, 2. Materials and Methods). Lakshmi teaches treating the mixture with microwaves under ambient air (page 99, 2. Materials and Methods). 
However, Lakshmi does not teach mixing the chemical elements Sn and Sb in solid form. Lakshmi alone does not anticipate the instant claim set, nor can a prima facie case of obviousness be made using any of the remaining references above and below.

Lu (U.S. 2014/0178761)
Lu teaches a method for preparing a material having an Sn:Sb intermetallic phase (abstract). Lu teaches producing a metalorganic compounds including a metal (Me), and materials such as carbon, sulfur, and oxygen (paragraph [0035]). Lu teaches the metal (Me) is a metal such as tin (Sn), antimony (Sb), lead (Pb), a combination of the above-listed metals, or a metal alloy (paragraph [0036]). Lu teaches treating the mixture with microwaves (paragraph [0059]). With respect to the feature of wherein the chemical elements Sn and Sb are in contact with a susceptor material the examiner notes that Lu teaches mixing carbon with the elements Sn and Sb before a microwave treatment step (paragraph [0050]). 
However, Lu alone does not anticipate the instant claim set, nor can a prima facie case of obviousness be made using any of the remaining references above and below.

Nishimura (U.S. 2013/0316238)
Nishimura teaches a method for manufacturing an electrode (abstract). Nishimura teaches forming a material into the form of a powder (paragraph [0006]). Specifically Nishimura teaches the use of atomization techniques to create nano-sized spherical powders (paragraph [0148]). Nishimura teaches mixing the powder with carbon, a binder, and a solvent (e.g., a conductive agent, a binding agent, and a solvent respectively) to form an ink (i.e., a slurry) (paragraph [0224]). Nishimura teaches coating a current collector with the ink (paragraph [0232]). Nishimura teaches drying the electrode (paragraph [0234]). 
However, Nishimura does not teach manufacturing a material having an Sn:Sb intermetallic phase according to claim 1. Nishimura does not teach using Sn and Sb in solid form. 
Furthermore, Nishimura alone does not anticipate the instant claim set, nor can a prima facie case of obviousness be made using any of the remaining references above. 

Qiu (CN-1688044A)
Qiu teaches a method of preparing a Sn-Sb alloy material as a negative electrode for lithium ion cells (abstract). Qiu teaches preparing a material having an Sn:Sb intermetallic phase (page 2). However, Qiu does not teach mixing the precursors consisting essentially Sn and Sb, treating the mixture with microwaves, nor the remaining processing steps recited within claim 1 outside of the composition and it being in solid form. Furthermore, Qiu alone does not anticipate the instant claim set, nor can a prima facie case of obviousness be made using any of the remaining references above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735